PER CURIAM.
This is an appeal from a summary denial of a petition filed pursuant to CrPR 3.850, 33 F.S.A.
The appellant’s contention in the trial court was that he was a minor at the time he was charged with an information and that the provisions of § 932.38, Fla.Stat. (1963), F.S.A., were not complied with. The State has filed a motion to relinquish jurisdiction. In said motion, the following is found:
ij< ‡ >}í ífí ifc
“4) It is the respondent’s position that the petitioner failed to make a prima fa-cia showing that he was entitled to relief, in that he did not allege that he was an unmarried minor. Miles v. State, 174 So.2d 576 (Fla.3rd D.C.A., 1965). However, insofar as the existing record is totally inadequate to support a determination that there was compliance with Fla. Stat. § 932.38, respondent hereby concurs that an evidentiary hearing is necessary to determine whether the defendant was an unmarried minor at the time of his trial, and if so, whether sufficient notice was provided. Ziegler v. State, 180 So.2d 477, (Fla.3rd D.C.A., 1965).”
* * * * * *
Upon a review of the record before us and the concession by the State in the motion to relinquish jurisdiction, the order here under review summarily denying it, dated November 2, 1971, be and the same is hereby reversed with directions to grant the appellant an evidentiary hearing.
Reversed and remanded, with directions.